Citation Nr: 0115664	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  98-14 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for abdominal cramps and 
diarrhea, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June to October 1987 and 
from November 1990 to May 1991.  

This appeal arises from a July 1998 rating decision in which 
the RO denied service connection for abdominal cramps and 
diarrhea as due to an undiagnosed illness.

The veteran provided testimony at a hearing before an RO 
hearing officer in September 1998 and before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
March 2001.  Transcripts of both hearings are of record.  At 
the March 2001 hearing, the veteran submitted additional 
evidence with a waiver of initial RO review of the evidence.  
38 C.F.R. § 20.1304(c).


REMAND

The veteran and his representative contend that service 
connection is warranted for abdominal cramps and diarrhea 
which is related to the veteran's period of active service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

The Board notes that claims for service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) related to exposure to 
environmental agents while in the Persian Gulf are subject to 
the adjudicative procedures set forth in M21-1, Part III, 
para. 5.17 (April 30, 1999). In essence, the RO, upon receipt 
of a veteran's claim, is to undertake all required 
development action, including requesting a thorough VA 
general medical examination and specialist examinations as 
appropriate. With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998. In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them). The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis. In 
that case, further specialist examinations are required to 
address these findings. The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998. The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010). These new guidelines are 
essentially the same as the old guidelines and do not 
represent any substantive change.

The veteran was afforded a VA general medical examination in 
April 1998.  He stated that he experienced abdominal cramps 
and diarrhea, with fever, since serving in the Gulf War.  The 
diagnoses included chronic abdominal cramping and diarrhea, 
may be consistent with an irritable bowel syndrome.  It was 
noted that the veteran had a negative colonoscopy for 
malignancy in February 1998.

The veteran underwent a VA examination of the intestines in 
April 1998.  The veteran provided a detailed history of 
diarrhea and abdominal pain during the Gulf War.  The 
examiner noted that based on the results of the colonoscopy 
performed at the West Haven VA Medical Center two months 
earlier and the veteran's clinical picture, a diagnosis of 
Crohn's disease involving the ileum had been made.  He 
further stated that these symptoms were the same symptoms 
that the veteran experienced during the Gulf War.  The Board 
notes, however, that the examiner did not provide his own 
diagnosis based on his examination of the veteran.  Rather, 
he appeared to have relied entirely on the veteran's stated 
history. Furthermore, the examiner did not specify if there 
are any symptoms that are not related to a known diagnosis.  
The veteran indicated that his private physican did not feel 
that he had Crohn's disease but he wanted to see the biopsies 
to verify his opinion.
 
The Board finds that although the examiner related the 
veteran's gastrointestinal complaints to service, this, 
without more is not sufficient to satisfy the medical nexus 
requirement.  "Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence..." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Thus, 
further VA examination is necessary that provides for a 
thorough review of the veteran's claims folder, prior to a 
medical nexus opinion by an examiner.

In sum, further evaluation to ensure compliance with 
undiagnosed illness examination directives, would be helpful 
in resolving the issue on appeal. Accordingly, the Board 
finds that an additional VA examination should be 
accomplished. The new VA examination(s) of the veteran must 
be conducted in accordance with the guidelines of the Under 
Secretary for Health's Information Letter, dated April 28, 
1998 (IL 10-98-010). The RO is advised to make certain that 
the examinations conform precisely to the guidelines before 
readjudicating the issues.

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to having the veteran undergo VA examination(s), the RO 
should obtain and associate with the claims file all 
outstanding pertinent medical records, particularly to 
include any medical records from the VA Medical Center (VAMC) 
in Clarksburg, West Virginia where the veteran has received 
treatment.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The RO should also obtain pertinent records from any other 
source(s) or facility(ies) identified by the veteran, as well 
as undertake any other development or notification action 
deemed warranted by the Veterans Claims Assistance Act of 
2000, before considering the claim on the merits.   

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the veteran 
including those from Albert R. Marano, 
M.D..  This must specifically include all 
outstanding records from the VAMC in West 
Haven, Connecticut.  The RO should also 
assist the veteran in obtaining all other 
pertinent records from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for 
him to undergo medical evaluation. 

2.  The RO should also contact the 
veteran and notify him that he may submit 
signed statements from persons having 
personal knowledge of his disabilities.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  

3.  After associating with the claims 
file all available records and other 
documents received pursuant to the 
development requested above, the veteran 
should be scheduled to undergo a VA 
examination conforming to the guidelines 
for conducting Gulf War examinations set 
forth in the Under Secretary for Health's 
Information Letter, dated April 28, 1998 
(IL 10-98- 010). The entire claims 
folder, including a complete copy of this 
REMAND, must be made available to the 
examiner.

a. The examiner should thoroughly review 
the claims file prior to the examination.

b. The examiner should note and detail 
all reported  bowel problems. The 
examiner should conduct a comprehensive 
medical examination, and provide details 
about the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c. The examiner should list all diagnosed 
conditions and state which symptoms are 
associated with each condition. If all 
symptoms are associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes are 
not needed.

d. However, if there are bowel problems 
that have not been determined to be 
associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e. In such instances, the examiner should 
provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

All examination findings, along with the 
complete rationale for all conclusions 
reached and opinions expressed, should be 
set forth in (a) typewritten report(s).

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for abdominal cramps 
and diarrhea, claimed as chronic 
disability due to undiagnosed illness, on 
the basis of all pertinent medical 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide clear 
reasons and bases for its determinations, 
addressing all concerns noted in this 
REMAND.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  If the claim on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
LAWRENCE M. SULLIVAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



